ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 12/08/21 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 12/08/21 in response to the final Office Action mailed 07/08/21.  
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Tambryn K. VanHeyningen. See the attached Interview Summary. 
	Claims 1, 4-7, 22 and 28 are amended as set forth below:
--Claim 1 (Currently amended). A genetically engineered yeast comprising a polynucleotide encoding an CD40 ligand polypeptide consisting of an amino acid sequence selected from the group consisting of SEQ ID NOs: 108-112 and a GPI-anchored alpha-agglutinin polypeptide from Saccharomyces cerevisiae, wherein the CD40 ligand polypeptide is connected to the C-terminus [[portion]] of the alpha-agglutinin polypeptide, and further comprising a polynucleotide encoding an antigenic polypeptide, wherein the CD40 ligand polypeptide and the antigenic polypeptide are expressed on the surface of the genetically engineered yeast.-- 
--Claim 4 (Currently amended and rejoined). The genetically engineered yeast of claim 1, wherein the antigenic polypeptide is selected from the group consisting of an Influenza polypeptide, a Campylobacter Clostridium Salmonella Eimeria 
Claim 5 (Currently amended). The genetically engineered yeast of claim 1, wherein the antigenic polypeptide is selected from any of SEQ ID NOs: 39-56 and 58-93 [[39-93]].
encoding an antigenic polypeptide.
Claim 7 (Currently amended). The genetically engineered yeast of claim 6, wherein the more than one encoding the antigenic polypeptide is from more than one species.--
--Claim 22 (Currently amended and rejoined). A method of enhancing an immune response in a vertebrate or mammalian subject comprising administering to the subject the pharmaceutical composition of claim 18 in an amount effective to enhance the immune response of the subject to the antigenic polypeptide 
--Claim 28 (Currently amended and rejoined). The method of claim 22, wherein the genetically engineered yeast is inactivated or killed prior to the administration to the subject.--
	(B)	New claim 29 as set forth below is added:
--Claim 29 (New). The genetically engineered yeast of claim 1, wherein the antigenic polypeptide and the CD40 ligand polypeptide are a part of a fusion protein.-- 
Status of Claims
4)	Claims 1, 4-7 and 17 have been amended via the amendment filed 12/08/21.
	Claims 12 and 13 have been canceled via the amendment filed 12/08/21.
	Claims 1, 4-7, 22 and 28 are amended via this Examiner’s amendment.
	New claim 29 is added via this Examiner’s amendment.
	The examination has been extended to the previously non-elected CD40 ligand polypeptde sequences of SEQ ID NOs: 108 and 110-112; the influenza polypeptide, Campylobacter polypeptide, the Clostridium polypeptide, the Salmonella polypeptide, the Eimeria polypeptide, the tumor associated polypeptide and the antigenic polypeptides of SEQ ID NOs: 39-53, 55, 56 and 58-93; all of the subject species recited in the rejoined claim 24; and the yeast species comprising more than one polynucleotide from more than one species.  
Claims 1, 4-9, 17-20, 22-24 and 27-29 are pending and are under examination.  
Objection(s) Moot
5)	The objections to claims 12 and 13 made in paragraph 23 of the Office Action mailed 07/08/21 are moot in light of Applicants’ cancellation of the claims.
Objection(s) Withdrawn
6)	The objection to the specification and to claim 1 made in paragraph 6 of the Office Action mailed 07/08/21 is withdrawn in light of the amendments to claim 1.
7)	The objection to claim 1 made in paragraph 23 of the Office Action mailed 07/08/21 is withdrawn in light of the amendments to claim 1.
Rejection(s) Moot
8)	The rejection of claims 12 and 13 made in paragraph 17 of the Office Action mailed 07/08/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is moot in light of Applicants’ cancellation of the claims.
9)	The rejection of claims 12 and 13 made in paragraph 19 of the Office Action mailed 07/08/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of Applicants’ cancellation of the claims.
10)	The rejection of claim 13 made in paragraph 21 of the Office Action mailed 07/08/21 under 35 U.S.C § 112(d) is moot in light of Applicants’ cancellation of the claim.
11)	The rejection of claim 12 made in paragraph 22 of the Office Action mailed 07/08/21 under 35 U.S.C § 112(d) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
12)	The rejection of claim 1 made in paragraph 17 of the Office Action mailed 07/08/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing new matter is withdrawn in light of Applicants’ amendment to the claim.
13)	The rejection of claims 5, 6 and 7 made in paragraph 19(a) of the Office Action mailed 07/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to one or more of the claims.
14)	The rejection of claim 5 made in paragraph 19(b) of the Office Action mailed 07/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
15)	The rejection of claim 1 made in paragraph 19(c) of the Office Action mailed 07/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
16)	The rejection of claim 1 made in paragraph 19(d) of the Office Action mailed 07/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the amendments to the claim.
17)	The rejection of claims 5-9 and 17-20 made in paragraph 19(e) of the Office Action mailed 07/08/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of the amendments to the base claim.
Conclusion
18)	Claims 1, 4-9, 17-20 and 29, drawn to the genetically engineered yeast product, are allowed. Pursuant to the procedures set forth in MPEP 821.04(b) and Official Gazette Notice dated March 26, 1996 (1184 O.G. 86), claims 22-24, 27 and 28 of invention II, directed to a method of using the allowable product of invention I, previously withdrawn from consideration as a result of a restriction requirement, are rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 C.F.R 1.142 has been rejoined and examined, the restriction requirement set forth in the Office Action mailed 08/06/21 is hereby withdrawn. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected CD40 ligand species, the antigenic polypeptide species, and the subject species have been fully examined, and the election requirements for these species as set forth in the Office Actions mailed 09/04/2020 and 01/29/21 are hereby withdrawn. In view of this withdrawal of the restriction requirement and the species election requirement as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
	Claims 1, 4-9, 17-20, 22-24 and 27-29 are allowed. Claims 4-9, 17-20, 22-24 and 27-29 are now renumbered as claims 2-7, 8-11, 12-14 and 15-17 respectively.
Correspondence
19)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
21)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2022